Exhibit 10.52

 

EXHIBIT A

 

AMENDMENT NO. 1 TO THE
EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN
CHRISTOPHER & BANKS CORPORATION
AND
LORNA NAGLER

 

This AMENDMENT NO. 1 TO THE EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is
made as of the 30th day of April, 2008, between Christopher & Banks Corporation,
a Delaware corporation (the “Corporation”), and Lorna Nagler (the “Executive”).

 

WHEREAS, the Corporation and the Executive entered into the Executive Employment
Agreement dated August 30, 2007 (the “Agreement”);

 

WHEREAS, the Corporation and the Executive desire to make certain modifications
to the Agreement to reflect governance actions taken by the Board of Directors
since the date of the Agreement and to reflect more accurately the
understandings of the parties with respect to certain of the subjects covered
thereby; and

 

WHEREAS, Article 20 provides that modifications to the Agreement must be in
writing and signed by the parties to the Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Corporation and the Executive hereby agree
to amend the Agreement, effective as of the date hereof, as follows:

 

1.                     The second sentence in Section 4.1 of the Agreement is
hereby amended in its entirety to read as follows:

 

“If this Agreement remains in effect after the close of fiscal year 2010, for
each fiscal year thereafter, Executive’s base salary shall be reviewed and
adjustments, if any, shall be determined by the Compensation Committee of the
Board of Directors of the Corporation (or any successor committee thereto, the
“Compensation Committee”) in its sole discretion; however, such base salary
cannot be reduced below $850,000 or the Executive’s base salary for fiscal year
2010, whichever is higher.”

 

2.                     The third and fourth sentences in Section 4.2 of the
Agreement are hereby amended in their entirety to read as follows:

 

“On the date of the Corporation’s first Board of Director’s meeting in 2008, the
Corporation shall grant to Executive non-qualified stock options covering 1,300
shares, effective as of April 14, 2008, and vesting to the extent of 434 shares
on August 31, 2008 with an additional 433 shares vesting on each of August 31,
2009 and August 31, 2010, respectively, assuming Executive continues to be
employed with the Corporation on

 

--------------------------------------------------------------------------------


 

such dates.  The exercise price of such stock options will be the closing price
of the Corporation’s Common Stock on the New York Stock Exchange on April 14,
2008.”

 

3.                     The first sentence in Section 4.3 of the Agreement is
hereby amended in its entirety to read as follows:

 

“As of the effective date of this Agreement, the Corporation shall grant to
Executive 40,000 shares of its Common Stock as a restricted stock grant and,
provided Executive continues to be employed by the Corporation as its Chief
Executive Officer and has not given any notice of resignation before or on such
dates, effective on the first day in the Corporation’s trading window in 2008,
2009, 2010 and 2011 following the issuance and announcement of the prior year’s
earnings, the Corporation shall grant to Executive additional restricted stock
grants of 40,000 shares of the Corporation’s Common Stock on each such date.”

 

4.                     Section 4.7 of the Agreement is hereby amended in its
entirety to read as follows:

 

“Executive shall be entitled, during each full calendar year in which this
Agreement remains in effect, to 23 days of paid time off (“PTO”), and a pro rata
portion thereof for any partial calendar year of employment.  Except as
expressly provided in the Corporation’s PTO policy, any PTO not used during any
such calendar year may not be carried forward to any succeeding calendar year
and shall be forfeited.  Employee shall not be entitled to receive any payment
in cash for PTO remaining unused at the end of any year.  At separation from
employment, the Corporation will pay Executive for any unused PTO in the year of
such separation, prorated from January 1 of the year of separation through
Executive’s last day of employment to the extent consistent with the terms of
the Corporation’s PTO policy.”

 

5.                     The second sentence in Section 4.9 of the Agreement is
hereby amended in its entirety to read as follows:

 

“The Corporation will: (1) pay for Executives’ coach round-trip airfare, lodging
and car rental while on house-hunting trips to the Minneapolis-St. Paul area;
(2) pay for and arrange the pack and move of Executive’s household goods through
one of its preferred carriers; (3) pay for the transport of up to two of
Executive’s personal vehicles from Powell, Ohio to the Minneapolis-St. Paul
area; (4) pay up to $5,000 per month for up to twelve (12) months of temporary
living expenses in corporate housing/apartment while Executive secures a
permanent place of residence in the Minneapolis-St. Paul area; (5) in the event
that Executive purchases a residence in the Minneapolis-St. Paul area before the
end of her first eighteen (18) months of employment but has not yet sold her
home in Powell, Ohio during such time period, reimburse Executive for her
mortgage payments on the Powell, Ohio residence up to $5,000 per month

 

2

--------------------------------------------------------------------------------


 

until the earlier of the sale of her Powell, Ohio residence or the end of such
eighteen (18) month period; (6) reimburse Executive for a maximum of 6% realtor
fees associated with the sale of her residence in Powell, Ohio; (7) reimburse
Executive for her closing costs in connection with her purchase of a home in the
Minneapolis-St. Paul area; (8) to protect Executive against a potential loss on
the sale of her home in Powell, Ohio, pay Executive an amount equal to the
difference, if any, between Executive’s purchase price of her home in Powell,
Ohio and the sale price for such home, up to $200,000; and (9) reimburse
Executive for up to $50,000 of other, miscellaneous expenses incurred in
connection with her move to the Minneapolis-St. Paul area and the sale of her
home, in each case with respect to this clause (9), at the sole discretion of,
and as approved in writing by, the Chairman of the Board of Directors.”

 

6.                     The third sentence in Section 5.1 of the Agreement is
hereby amended in its entirety to read as follows:

 

“The death benefit shall be in the amount of $2,500,000, of which $1,500,000 is
in the form of whole life insurance and $1,000,000 is in the form of term life
insurance; provided, however, that the Corporation shall use commercially
reasonable efforts to convert the $1,000,000 in term life insurance into whole
life insurance as soon as reasonably practicable.”

 

7.                     The heading of Article 20 of the Agreement shall be
changed to “Entire Agreement; Amendments” and the second sentence of
Section 20.1 is hereby amended in its entirety to read as follows:

 

“The parties further agree that no amendments of this Agreement may be made
except by means of a written agreement or memorandum signed by the parties and
approved by the Corporation’s Board of Directors or its Compensation Committee.”

 

8.                     The first sentence of Exhibit A is hereby amended in its
entirety to read as follows:

 

“Your employment agreement provides for the future grant of 40,000 shares of
Restricted Stock to be made in each of the years 2008, 2009, 2010 and 2011
effective on the first day in the Corporation’s trading window in 2008, 2009,
2010 and 2011 following the issuance and announcement of the prior year’s
earnings, which grants shall each be subject to a risk of forfeiture that shall
lapse for each grant on the date that is one year after the date of that grant
(the grant “anniversary date”); provided that (i) you have been continuously
employed by the Corporation through such anniversary date and have not given any
notice of resignation before or on that date and (ii) the Corporation has
satisfied certain performance conditions for the fiscal year in which the grant
was made, as described below (such performance conditions to be consistent with
those set forth in the restricted stock agreements of the other senior

 

3

--------------------------------------------------------------------------------


 

executives of the Corporation) or such alternative performance criteria that you
and the Corporation mutually agree upon.”

 

Further, the following paragraph is hereby added to Exhibit A as a new, last
paragraph thereof:

 

“Further, the Corporation agrees that, subject to the terms and conditions
established from time to time by the Compensation Committee of the Corporation
and set forth in the relevant forms of any plans and agreements approved by that
Committee, you will be eligible to participate in, and will receive appropriate
consideration by that Committee for, awards to be made under long-term incentive
equity award programs that are approved by such Committee for use with senior
executives of the Corporation.”

 

9.                     No other terms or conditions of the Agreement are amended
hereby, and all such terms and conditions of the Agreement shall remain in full
force and effect.

 

10.                   The parties hereby agree that this Amendment shall be
construed in accordance with the internal laws of the State of Minnesota without
regard to the conflict of laws thereof.

 

11.                   The parties hereby agree that they may amend and restate
the Agreement to include all of the substantive terms of this Amendment in a
consolidated amended and restated executive employment agreement.

 

IN WITNESS WHEREOF, the Corporation and the Executive have executed this
Amendment as of the date and year first written above.

 

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

 

 

By:

/s/ Larry Barenbaum

 

 

Name:

Larry Barenbaum

 

 

Title:

Chairman

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

/s/ Lorna Nagler

 

Lorna Nagler

 

4

--------------------------------------------------------------------------------